UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6268


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN WAYNE MCDANIELS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:06-cr-00036-HFF-1; 7:10-cv-70201-HFF)


Submitted:   June 30, 2011                 Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Wayne McDaniels, Appellant Pro Se.    Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin   Wayne      McDaniels      seeks    to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.       The    order    is     not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)         (2006).              A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this      standard        by      demonstrating           that

reasonable       jurists     would     find     that     the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief      on   procedural        grounds,       the        prisoner      must

demonstrate      both    that    the   dispositive           procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have   independently       reviewed      the    record        and    conclude     that

McDaniels has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

deny McDaniels’ motions for appointment of counsel, to compel

the district court to produce certain exhibits, and for a mental

health evaluation, and we dispense with oral argument because

                                          2
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3